             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


RICHARD D.,

                       Plaintiff,                     Civil Action No.
                                                      5:19-CV-0188 (DEP)

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OSTERHOUT DISABILTY LAW                   KARL E. OSTERHOUT, ESQ.
521 Cedar Way, Suite 200                  HANNALORE MERRITT, ESQ.
Oakmont, PA 15139                         PAUL B. EAGLIN, ESQ.

FOR DEFENDANT

HON. GRANT C. JAQUITH                     MONIKA K. CRAWFORD, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and
1383(c)(3), are cross-motions for judgment on the pleadings. 1 Oral

argument was heard in connection with those motions on March 12, 2020,

during a telephone conference conducted on the record. At the close of

argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)     The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
     3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:     March 16, 2020
           Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
ROBERT D.,
                                   Plaintiff,

-v-                                 5:19-CV-188

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                        March 12, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      OSTERHOUT DISIBILITY LAW
      521 Cedar Way
      Suite 200
      Oakmont, Pennsylvania 15139
      BY: HANNALORE B. MERRITT, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: MONIKA K. CRAWFORD, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
                ROBERT D. v. COMMISSIONER OF SOCIAL SECURITY              2


 1                (In chambers, counsel present by telephone.   Time

 2   noted:   11:36 a.m.)

 3                THE COURT:   Plaintiff has commenced this proceeding

 4   pursuant to 42, United States Code, Sections 405(g) and

 5   1383(c)(3) to challenge a determination by the Commissioner of

 6   Social Security denying plaintiff's application for benefits and

 7   finding that he was not disabled at the relevant times.

 8                The background is as follows:   Plaintiff was born in

 9   August of 1965.    He is currently 54 years old.   He was 47 years

10   of age at the time of the alleged onset of his disability on

11   January 1, 2013.    Plaintiff is approximately 5'9" in height and

12   weighs approximately 190 pounds.     He lives in a trailer alone

13   with his 90-pound German Shepherd in Pennellville, New York.        He

14   has a truck driving license.     In terms of work, plaintiff has

15   not worked since September of 2010.     He held various truck

16   driving positions from January 2000 through September 2010.

17   Plaintiff suffered an all-terrain vehicle accident in 2006.

18                Physically, he suffers from several diagnosed

19   conditions:    Neck pain, including in his shoulders; lumbar pain,

20   bad knees; prickles in his legs; COPD; tingling and numbness in

21   his hands; Raynaud's phenomenon; a clotting disorder; peripheral

22   vascular disease; inflammatory arthritis; and undifferentiated

23   connective tissue disease, which I will refer to as UTCD.       I

24   note that he had a heart attack in 2010 and had a stent

25   implanted.    He also underwent an SMA thrombectomy in April of


              HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                        Official U.S. Court Reporter
               ROBERT D. v. COMMISSIONER OF SOCIAL SECURITY             3


 1   2014 by Dr. Michael Constanza and a right leg artery bypass in

 2   July of 2014, also by Dr. Constanza.

 3              His UCTD is referenced in several of the records of

 4   Dr. Hom Neupane, who began treating the plaintiff in December of

 5   2015.   The notes of Dr. Neupane indicate that the condition is,

 6   quote, clinically stable on Plaquenil without side effects.

 7   That's at page 670 to 673 of the Administrative Transcript.

 8   Plaintiff's primary care provider is Dr. Patil Vandana.    He

 9   initially saw the plaintiff on December 4, 2013.   At the time,

10   the plaintiff, at that initial encounter, asked that Dr. Vandana

11   prepare a disability form on his behalf.   The doctor declined.

12              He also has seen, as I indicated, Dr. Neupane at the

13   Upstate Medical Center and has seen physicians at Upstate

14   Orthopedics.   He has also seen Dr. David Churchill at

15   Hematology/Oncology Associates.   He has been treated at

16   Gastroenterology and Hepatology of Central New York and Upstate

17   Comprehensive Pain Medicine.   He was consultatively examined by

18   Dr. Kalyani Ganesh on June 24, 2015.   Dr. Ganesh issued a report

19   with a medical source statement at Exhibit 2F.

20              The plaintiff has been prescribed various

21   medications, including Nortriptyline, Lisinopril, Spiriva,

22   Prednisone, Warfarin, Plaquenil, Coumadin, Oxycodone,

23   Omeprazole, Nitroglycerine, and Plavix.

24              In terms of activities of daily living, plaintiff is

25   able to cook, do laundry, do some walking of his dog, shower,


             HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                       Official U.S. Court Reporter
              ROBERT D. v. COMMISSIONER OF SOCIAL SECURITY                 4


 1   and dress.    Plaintiff is a smoker.   He has smoked for 30 years.

 2   He has smoked between a half and two packs of cigarettes per day

 3   against medical advice.    That's at page 52.   There's also

 4   occasional marijuana use indicated in the records.

 5                Procedurally, plaintiff applied for Title II

 6   disability insurance benefits on February 9, 2015, and Title XVI

 7   Supplemental Security Income benefits on February 25, 2015.      In

 8   both, he alleged an onset date of January 1, 2013.    At page 240,

 9   he claims the following in support of his application for

10   disability benefits:    COPD, heart attack, two crushed discs in

11   back, hypertension, hyperlipidemia, coronary artery disease,

12   peripheral artery disease, peripheral artery bypass in right leg

13   and abdomen.

14                A hearing was conducted by Administrative Law Judge

15   Roxanne Fuller on February 27, 2017, to address plaintiff's

16   application for benefits.    Judge Fuller issued a decision on

17   June 22, 2017, finding that plaintiff was not disabled at the

18   relevant times and therefore ineligible for the benefits sought.

19   That became a final determination of the agency on August 6,

20   2018, when the Social Security Administration Appeals Council

21   denied plaintiff's request for a review.

22                In her decision, ALJ Fuller applied the familiar

23   five-step sequential test for determining disability.       She noted

24   that the last date of insured status for the plaintiff was

25   December 31, 2015.    She then went on to find at step one that


            HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                      Official U.S. Court Reporter
              ROBERT D. v. COMMISSIONER OF SOCIAL SECURITY             5


 1   plaintiff had not engaged in substantial gainful activities

 2   since his alleged onset date of January 1, 2013.

 3             At step two, she concluded that plaintiff suffers

 4   from severe impairments that impose more than minimal

 5   limitations on the ability to perform work-related functions,

 6   including coronary artery disease, chronic obstructive pulmonary

 7   disease or COPD, degenerative disc disease of the lumbar spine,

 8   and carpal tunnel syndrome.

 9             At step three, she concluded that plaintiff's

10   conditions do not meet or medical equal any of the listed

11   presumptively disabling conditions set forth in the

12   Commissioner's regulations, specifically considering listings

13   1.04, 3.02, and 4.04.

14             Next, the Administrative Law Judge concluded that

15   plaintiff can retain the residual functional capacity to perform

16   light work with various limitations -- one of which I didn't

17   understand -- that she can never perform foot control operation

18   with both hands; is limited to only occasional climbing of ramps

19   or stairs; only occasional climbing of ladders, ropes, or

20   scaffolds; is limited to occasional balancing, stooping,

21   crouching, kneeling, or crawling; is limited to frequent

22   fingering, that is fine manipulation with both hands; can

23   frequently handle objects, that is gross manipulation with both

24   hands; is limited to occasional exposure to moving mechanical

25   parts; occasional operation of a motor vehicle; and occasional


            HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                      Official U.S. Court Reporter
              ROBERT D. v. COMMISSIONER OF SOCIAL SECURITY              6


 1   exposure to unprotected heights; is limited to occasional

 2   exposure to irritants, such as fumes, odors, dusts, and gases;

 3   and is limited to occasional exposure to poorly ventilated areas

 4   and occasional exposure to chemicals.

 5             At step four, the Administrative Law Judge concluded

 6   that plaintiff is unable to perform his past relevant work due

 7   to the exertional requirements associated with that work.

 8             At step five, she noted initially that if plaintiff

 9   were capable of performing a full range of light work, the

10   Medical-Vocational Guidelines, or the grids, would direct a

11   finding of no disability under Grid Rule 202.18.   After noting

12   that there were additional limitations that required the

13   testimony of a vocational expert, which was elicited at the

14   hearing, ALJ Fuller concluded that plaintiff is capable of

15   performing available work in the national economy, including as

16   a cashier, a retail marker, and a dining room attendant, and was

17   therefore not disabled.

18             As you know, my task is limited.   The test that I

19   apply is extremely deferential.   The Court must determine

20   whether correct legal principles were applied and the result is

21   supported by substantial evidence.   As the Second Circuit noted

22   in Brault v. Social Security Administration, 683 F.3d 443, from

23   the Second Circuit, 2012, it is an extremely exacting standard,

24   more rigid than the clearly erroneous standard.    Substantial

25   evidence is defined as such evidence as a reasonable mind might


            HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                      Official U.S. Court Reporter
              ROBERT D. v. COMMISSIONER OF SOCIAL SECURITY                7


 1   accept as adequate to support a conclusion.   It was noted in

 2   Brault, also, that this means that once an ALJ finds facts, they

 3   can be rejected only if a reasonable factfinder would have to

 4   conclude otherwise.

 5             In this case, the contentions of the plaintiff are

 6   limited to the failure at step two and beyond to consider

 7   plaintiff's diagnosed UCTD and the effects that that had on the

 8   analysis of plaintiff's subjective statements concerning his

 9   symptoms, what we used to call the credibility analysis.      As a

10   backdrop, I note it is plaintiff's burden to show any

11   limitations resulting from diagnosed medical conditions through

12   the RFC and step four under Poupore.   And I'll also note that

13   the mere diagnosis of a condition is not the central focus of

14   the disability analysis, it is the resulting limitations that

15   flow from any diagnosed medical condition.

16             In this case, I understand UCTD, it is an autoimmune

17   disease not vastly different than fibromyalgia, and so it does

18   not always manifest itself in objective tests such as magnetic

19   resonance imaging testing and so forth.   The condition was

20   diagnosed by Dr. Neupane, who began treating plaintiff in

21   December of 2015.    And therefore after plaintiff made his

22   application for disability benefits and after Dr. Ganesh

23   examined the plaintiff in June of 2015, the plaintiff claims

24   error at step two.

25             It's clear that the governing regulations provide an


            HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                      Official U.S. Court Reporter
              ROBERT D. v. COMMISSIONER OF SOCIAL SECURITY              8


 1   impairment or combination of impairments is not severe if it

 2   does not significantly limit claimant's physical or mental

 3   ability to do basic work activities, 20 C.F.R. Section

 4   404.1521(a).   The section goes on to describe what is meant by

 5   the phrase basic work activities to include the abilities and

 6   aptitudes necessary to do most jobs.

 7             The test at step two unquestionably is de minimis and

 8   intended to weed out only truly the weakest of cases, but I'll

 9   reiterate, the mere presence of a disease or impairment or

10   establishing that a person has been diagnosed or treated for a

11   disease or an impairment is not in and of itself sufficient to

12   establish a condition as severe, Coleman v. Shalala, 895 F.

13   Supp. 50 at 53 from the Southern District of New York, 1995.

14             In this case, it's clear that the plaintiff did

15   suffer from a condition, specifically UCTD.   It had been

16   diagnosed apparently -- the plaintiff attributes his pain, based

17   on medical records, to that condition.   I will assume for the

18   sake of argument that that is true, that the plaintiff has

19   sustained his burden of establishing not only the existence of

20   the condition, but that the pain that he experienced flowed from

21   that condition and, therefore, the failure to reference it at

22   step two was error.

23             I find, however, that the error was harmless.     It's

24   well established that if there is a finding of any impairment at

25   step two that is severe and the sequential analysis continues,


            HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                      Official U.S. Court Reporter
              ROBERT D. v. COMMISSIONER OF SOCIAL SECURITY            9


 1   there's no error as long as the symptoms associated with the

 2   condition are considered by the Administrative Law Judge.   In

 3   this case, the plaintiff alleged that his back and leg pain

 4   precluded work.   That's at pages 45 to 47 and 58 of the

 5   Administrative Transcript.   The Administrative Law Judge

 6   considered his allegations of pain.

 7             The so-called credibility analysis or the two-step

 8   analysis of plaintiff's subjective complaints was not infected

 9   in this case because the Administrative Law Judge did find the

10   existence of medically determinable physical or mental

11   impairments that could reasonably be expected to produce the

12   pain or symptoms, even though it was not specifically

13   articulated to be the UCTD, and the Administrative Law Judge

14   went on to engage in the requisite analysis considering

15   plaintiff's treatment, conservative treatment, activities of

16   daily living, specifically referencing the medical records of

17   Dr. Vandana and -- who she refers to as Dr. Patil, but I think

18   that's his first name -- and also the consultative examination

19   of Dr. Ganesh.

20             The records of Dr. Neupane -- as I indicated

21   previously, the records from Dr. Neupane indicate that

22   plaintiff's UCTD is clinically stable on Plaquenil.   The ALJ

23   considered the use of Ibuprofen and no treatment for his back

24   prior to December of 2013, the fact that there isn't any

25   indication that he saw any specialists, X-rays and MRI results


            HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                      Official U.S. Court Reporter
                                                                      10


 1   were modest.   I understand that that necessarily doesn't

 2   preclude a finding that UCTD could cause pain, but the exam of

 3   Dr. Ganesh and his findings with regard to pain, range of

 4   motion, and so forth, support the residual functional capacity

 5   and specifically the exertional requirements.

 6             The opinions of Dr. Ganesh were credited, although

 7   ALJ Fuller did add additional limitations beyond what Dr. Ganesh

 8   found in his medical statement to address plaintiff's COPD and

 9   carpal tunnel syndrome.   The Administrative Law Judge also

10   considered plaintiff's allegations of pain and fatigue at page

11   33 and 34 of the Administrative Transcript.

12             So I find that plaintiff failed to meet the stringent

13   standard of Brault and its progeny and that the RFC in this case

14   is supported by substantial evidence.   I find that the

15   Commissioner carried his burden at step five by relying on the

16   testimony of a vocational expert to determine the existence of

17   jobs in the national economy that plaintiff was cable of

18   performing.    I will therefore grant judgment on the pleadings to

19   the defendant and dismiss plaintiff's complaint.

20             This was a fascinating case and I appreciated the

21   oral arguments on both sides.   It was very helpful to the Court.

22   I hope you all have a good afternoon.

23             MS. MERRITT:    Thank you, your Honor.

24             MS. CRAWFORD:    Thank you, your Honor.

25             (Time noted:    11:54 a.m.)


            HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                      Official U.S. Court Reporter
                                                                      11


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6   NYRCR, Official U.S. Court Reporter, in and for the United

 7   States District Court for the Northern District of New York, DO

 8   HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9   States Code, that the foregoing is a true and correct transcript

10   of the stenographically reported proceedings held in the

11   above-entitled matter and that the transcript page format is in

12   conformance with the regulations of the Judicial Conference of

13   the United States.

14

15                 Dated this 13th day of March, 2020.

16

17                 X________________________________________________

18                  HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                  Official U.S. Court Reporter

20

21

22

23

24

25


            HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
